The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       April 4, 2014

                                   No. 04-13-00143-CR

                                  Jesus Angel GARCIA,
                                        Appellant

                                              v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the County Court at Law No. 2, Bexar County, Texas
                                 Trial Court No. 348009
                          Honorable Jason Wolff, Judge Presiding

                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Rebeca Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

       The court has considered the Appellant’s Motion for En Banc Reconsideration, and the
motion is DENIED.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of April, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court